                                                           Case 2:19-cv-00856-GMN-DJA Document 84 Filed 09/09/19 Page 1 of 7



                                                       1       Alex L. Fugazzi (Nevada Bar No. 9022)
                                                               Michael Paretti (Nevada Bar No. 13926)
                                                       2       SNELL & WILMER L.L.P.
                                                               3883 Howard Hughes Parkway, Suite 1100
                                                       3       Las Vegas, Nevada 89169
                                                               Telephone: 702.784.5200
                                                       4       Facsimile: 702.784.5252
                                                               afugazzi@swlaw.com
                                                       5       mparetti@swlaw.com
                                                       6
                                                               Attorneys for Defendant
                                                       7       Shannon Pierce
                                                       8                                 UNITED STATES DISTRICT COURT
                                                       9                                            DISTRICT OF NEVADA
                                                      10
                                                               LATONIA SMITH,                                    Case No.:   2:19-cv-00856-GMN-DJA
                                                      11
                                                                                    Plaintiff(s),
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                             -vs-                                DEFENDANT SHANNON PIERCE’S
Snell & Wilmer




                                                      13                                                         RESPONSE TO PLAINTIFF’S
                    Las Vegas, Nevada 89169




                                                               CAESARS ENTERTAINMENT                             MOTION TO STRIKE IRRELEVANT
                         LAW OFFICES

                          702.784.5200




                                                      14       CORPORATION, a Delaware corporation;              ARGUMENTS AND EVIDENCE
                               L.L.P.




                                                               PHWLV, LLC d/b/a PLANET                           AND/OR SEAL THEM
                                                      15       HOLLYWOOD RESORT AND CASINO, a
                                                               Nevada limited liability company;
                                                      16       SHANNON PIERCE; ETHAN THOMAS,
                                                      17                            Defendant(s).
                                                      18

                                                      19
                                                      20

                                                      21            Defendant Shannon Pierce (“Ms. Pierce”), by and through her counsel of record, Snell &
                                                      22   Wilmer L.L.P., hereby submits this Response to Plaintiff Latonia Smith’s (“Ms. Smith”) “Motion
                                                      23   to Strike Irrelevant Arguments and Evidence and/or Seal Them” [ECF No. 82]. 1 This Response is
                                                      24   based upon the following memorandum of points and authorities, the pleadings and papers on file
                                                      25   in this action, and any oral arguments the Court may entertain.
                                                      26
                                                           1
                                                            Ms. Smith filed an Omnibus Reply in Support of her Motion for Sanction [ECF No. 81] and
                                                      27   Motion to Strike Irrelevant Arguments and Evidence and/or Seal Them [ECF No. 82]. The
                                                           substance of the filings is identical. While Ms. Pierce wholly disagrees with Ms. Smith’s claims
                                                      28   and arguments regarding her request for sanctions, those arguments relate to Ms. Smith’s Reply in
                                                           Support of her Motion for Sanctions, and as such, Ms. Pierce refrains from addressing them here.

                                                                                                           -1-
                                                           Case 2:19-cv-00856-GMN-DJA Document 84 Filed 09/09/19 Page 2 of 7



                                                       1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                       2                          I.      INTRODUCTION AND BACKGROUND
                                                       3          On August 23, 2019, Ms. Pierce filed a motion to strike Ms. Smith’s procedurally and
                                                       4   substantively infirm Surreply to Ms. Pierce’s Motions to Dismiss. See ECF No. 67. Since then, Ms.
                                                       5   Smith has abused this procedural remedy and has filed a motion to strike nearly all of Defendants’
                                                       6   subsequent briefs. See ECF No. 78 (moving to strike Ms. Pierce’s Response to Ms. Smith’s Motion
                                                       7   for Leave to file an amended complaint); ECF No. 80 (moving to strike Caesars Entertainment
                                                       8   Corporation, PHWLV, LLC, and Ethan Thomas’s Response to Ms. Smith’s Motion for Leave to
                                                       9   file an amended complaint); ECF No. 82 (moving to strike Ms. Pierce’s Response to Ms. Smith’s
                                                      10   Motion for Sanctions); ECF No. 50 in related Case No. 2:19-cv-00824-GMN-EJY (moving to strike
                                                      11   Fennemore Craig’s Reply in Support of its Emergency Motion to Quash). Ms. Smith’s Motions to
                                                      12   Strike are abusive, improper, and meritless.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13          In the instant Motion, Ms. Smith contends that “Defense’s baseless assertion that the
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   Plaintiff filed her medical records publicly herself is equally vexatious and malicious, and Plaintiff
                               L.L.P.




                                                      15   requests that the court strike his baseless assertion and any references to this assertion from the
                                                      16   record. The Court may grant a motion to strike where it injects irrelevant or immaterial
                                                      17   evidence/arguments into any pleading.” Pl.’s Mot., ECF No. 82, at 1:26-2:2. Tellingly, Ms. Smith
                                                      18   does not cite a single case in her brief, let alone provide any authority that would warrant striking
                                                      19   Ms. Pierce’s argument.
                                                      20          As discussed in detail below, Ms. Pierce’s arguments and evidence are neither irrelevant
                                                      21   nor immaterial. Rather, Ms. Pierce responded to Ms. Smith’s Motion for Sanctions by
                                                      22   demonstrating Ms. Smith’s claims are demonstrably false. The fact that Ms. Smith herself may
                                                      23   have placed her medical records in the public domain is directly relevant to Ms. Smith’s request
                                                      24   for sanctions against Ms. Pierce. And even if Ms. Smith did not publicly file her own medical
                                                      25   records, she consented to them being publicly filed by authenticating them as an exhibit. As such,
                                                      26   Ms. Smith’s request to strike Ms. Pierce’s “evidence/arguments” in her Response to the Motion for
                                                      27   Sanctions is baseless, and the Court should deny Ms. Smith’s Motion to Strike in its entirety.
                                                      28

                                                                                                           -2-
                                                           Case 2:19-cv-00856-GMN-DJA Document 84 Filed 09/09/19 Page 3 of 7



                                                       1                                           II.     ARGUMENT
                                                       2          Motions to strike are disfavored in litigation and should be granted sparingly. Mag
                                                       3   Instrument, v. Inc. v. JS Prod.’s Inc., 595 F.Supp.2d 1102, 1106 (C.D. Cal. 2008) (analyzing motion
                                                       4   to strike affirmative defenses). While motions to strike should be used sparingly, “[t]hat does not
                                                       5   mean that such motions are never granted, however.” Canadian St. Regis Band of Mohawk Indians
                                                       6   ex rel. Francis v. New York, 278 F. Supp. 2d 313 (N.D. N.Y. 2003). For example, the Court should
                                                       7   grant a Motion to Strike where a party improperly files a surreply without seeking leave of Court,
                                                       8   as Ms. Smith did previously in this action. See Johnson v. Nevada, 2:14-cv-01425-GMN-PAL,
                                                       9   2016 WL 6156066, at *1 (D. Nev. Oct. 20, 2016) (holding that Plaintiff did not seek leave of the
                                                      10   court to file his surreply, and therefore, the surreply was improperly filed and should be stricken
                                                      11   from the record.); see also ECF No. 67.
                                                      12          In her Motion for Sanctions [ECF No. 58], Ms. Smith requests that the Court impose an
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   undisclosed “sanction” upon Ms. Pierce for attaching to her Request for Judicial Notice a redacted
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   document that sat publicly filed by or on behalf of Ms. Smith’s mother for months and in unredacted
                               L.L.P.




                                                      15   form in the Eighth Judicial District Court. Here, Ms. Smith requests the Court strike Ms. Pierce’s
                                                      16   assertion that Ms. Smith filed her medical records publicly herself since she believes this contention
                                                      17   is irrelevant or immaterial.2 Pl.’s Mot., ECF No. 82, at 1:26-2:2. But Ms. Pierce’s arguments and
                                                      18   evidence are neither irrelevant nor immaterial.
                                                      19

                                                      20
                                                           2
                                                             Ms. Smith also claims that “Fugazzi then filed the records again as a part of his frivolous
                                                      21   emergency motion in an attempt to support his new, desperate, and erroneous argument that Ms.
                                                           Smith is crazy and should not be allowed to depose his clients. His actions clearly show a blatant
                                                      22   disregard for the rules, a lack of ethical behavior, attorney misconduct, and the fact that he is deeply
                                                           (and unhealthily) emotionally involved and unhinged in this action.” Ms. Smith is referring to
                                                      23   Fennemore Craig’s Emergency Motion to Quash, or in the alternative, Motion for a Protective
                                                           Order, ECF No. 37 in related Case No. 2:19-cv-00824-GMN-EJY, despite her claims that the cases
                                                      24   “do not involve common issues of fact and law.” See ECF No. 54 at 2:10 (opposing Ms. Pierce’s
                                                           request to consolidate Ms. Smith’s lawsuits against Ms. Pierce and Ms. Pierce’s law firm,
                                                      25   Fennemore Craig). Ms. Smith’s argument is, again, demonstrably untrue. References to Ms.
                                                           Smith’s medical records were redacted, Ms. Smith’s medical records were submitted under seal,
                                                      26   and Fennemore Craig filed a motion to seal the records. See ECF No. 38 in related Case No. 2:19-
                                                           cv-00824-GMN-EJY. As explained in the Emergency Motion to Quash, or in the alternative,
                                                      27   Motion for a Protective Order, Fennemore did not reference Ms. Smith’s medical records to
                                                           “inappropriately harass Ms. Smith,” but rather, to demonstrate Fennemore and its employees
                                                      28   reasonably fear for their safety. See generally, ECF No. 37 in related Case No. 2:19-cv-00824-
                                                           GMN-EJY.

                                                                                                             -3-
                                                           Case 2:19-cv-00856-GMN-DJA Document 84 Filed 09/09/19 Page 4 of 7



                                                       1          The medical records at issue were initially publicly filed by or on behalf of Ms. Smith’s
                                                       2   mother in her state court litigation against Ms. Pierce’s clients, Caesars Entertainment Corporation
                                                       3   and PHWLV, LLC in Eighth Judicial District Court Case No. A-18-784032-C (the “Peruzar
                                                       4   Litigation”). As explained in Ms. Pierce’s Response to the Motion for Sanctions [ECF No. 70], Mr.
                                                       5   Trout, Mrs. Peruzar’s former counsel, testified that he was told that it was actually Ms. Smith who
                                                       6   drafted the two Motions for Summary Judgment on behalf of her mother that attached the medical
                                                       7   records as exhibits. ECF No. 70 at 3:4-10 (citing Mr. Trout’s testimony that Ms. Smith “stated that
                                                       8   she had aided in preparing a motion for summary judgment in this [the Peruzar] case,” and that “I
                                                       9   believe that in essence [Ms. Smith] drafted the motion for summary judgment.”). In response to
                                                      10   Mr. Trout’s testimony, Ms. Smith now adds him and an entire religion to the laundry list of
                                                      11   individuals that have allegedly behaved inappropriately. 3 See ECF No. 82 at 2:4-8 (referring to Mr.
                                                      12   Trout as a “lying, unethical being” who was “actively engaged in attorney misconduct (due to
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Mormon relationships which reigned superior.”). Despite being under oath in his deposition, Ms.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   Smith claims Mr. Trout’s statements are “outright falsities.” ECF No. 82 at 2:6.
                               L.L.P.




                                                      15          What’s more, in a January 29, 2019 declaration submitted in the Peruzar Litigation, Ms.
                                                      16   Smith declared under penalty of perjury that: “I affirm that Exhibit 2 attached in this motion [the
                                                      17   January 30 Motion for Summary Judgment] is a true, accurate, and complete copy of the medical
                                                      18   record from my 11/17/17 admission to the hospital.” Declaration of Latonia Smith, attached as
                                                      19   Exhibit A at ¶ 11. So even assuming Ms. Smith’s argument that she did not draft the Motion for
                                                      20   Summary Judgment (despite her mother’s former counsel’s testimony) is true, Ms. Smith expressly
                                                      21   consented to and ratified her medical records being publicly filed by acknowledging them and
                                                      22   authenticating them as an exhibit to a motion publicly filed by or on behalf of her mother.
                                                      23          Finally, Ms. Smith requests, in the alternative, that Ms. Pierce’s Response to the Motion for
                                                      24   Sanctions [ECF No. 70] should be “sealed to further protect Ms. Smith who has been continually
                                                      25   maligned by those working with defendants spewing malicious accusations that are speculative and
                                                      26   not based in any fact or reality.” ECF No. 82, at 2:17-20. Ms. Smith presents no basis, legal or
                                                      27
                                                           3
                                                      28     See ECF No. 46 in related Case No. 2:19-cv-00824-GMN-EJY at 3:11-4:13 (detailing all of the
                                                           individuals Ms. Smith believes are conspiring against her or have some nefarious intent).

                                                                                                          -4-
                                                           Case 2:19-cv-00856-GMN-DJA Document 84 Filed 09/09/19 Page 5 of 7



                                                       1   otherwise, to seal Ms. Pierce’s Response to the Motion for Sanctions. Indeed, so long as Ms.
                                                       2   Smith’s Motion for Sanctions remains in the public record, so too should Ms. Pierce’s Response.
                                                       3                                        III.     CONCLUSION
                                                       4          For each of these reasons, Ms. Smith’s Motion to Strike fails. Ms. Smith is abusing the legal
                                                       5   system by filing meritless Motions to Strike any argument she disagrees with. The Court should
                                                       6   not endorse Ms. Smith’s behavior and should deny her Motion in its entirety.
                                                       7

                                                       8

                                                       9    Dated: September 9, 2019.                  SNELL & WILMER L.L.P.
                                                      10

                                                      11                                               By: /s/ Michael Paretti
                                                                                                       Alex L. Fugazzi (NV Bar No. 9022)
                                                      12                                               Michael Paretti (NV Bar No. 13926)
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                       3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                                               Las Vegas, Nevada 89169
                    Las Vegas, Nevada 89169




                                                                                                       Attorneys for Defendant Shannon Pierce
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -5-
                                                           Case 2:19-cv-00856-GMN-DJA Document 84 Filed 09/09/19 Page 6 of 7



                                                       1                                    CERTIFICATE OF SERVICE
                                                       2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)

                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                       4   true and correct copy of the foregoing DEFENDANT SHANNON PIERCE’S RESPONSE TO

                                                       5   PLAINTIFF’S MOTION TO STRIKE IRRELEVANT ARGUMENTS AND EVIDENCE

                                                       6   AND/OR SEAL THEM by method indicated below:

                                                       7       BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                             number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                       8           A printed transmission record is attached to the file copy of this document(s).
                                                       9
                                                             BY  U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                               postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                      10           as set forth below.
                                                      11                  Latonia Smith (in Pro Per)
                                                                          9748 Canyon Landing Ave.
                                                      12                  Las Vegas, NV 89166
             3883 Howard Hughes Parkway, Suite 1100




                                                                          Tel:     (702) 521-3522
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                             BY  OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                                                               delivery service company for delivery to the addressee(s) on the next business day.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15     BY PERSONAL DELIVERY: by causing personal delivery by                       ,a
                                                               messenger service with which this firm maintains an account, of the document(s) listed
                                                      16           above to the person(s) at the address(es) set forth below.

                                                      17     BY  ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                               electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                      18
                                                             BY   EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                               the individual(s) listed below.
                                                      19
                                                            Riley Clayton, Esq.
                                                      20    HALL JAFFE & CLAYTON, LLP
                                                            7425 Peak Drive
                                                      21    Las Vegas, NV 89128
                                                            Telephone: 702.316.4111
                                                      22    Facsimile: 702.316.4114
                                                            rclayton@lawhjc.com
                                                      23
                                                            Attorneys for Defendant Caesars Entertainment
                                                      24
                                                            Corporation, PHWLV, LLC dba Planet
                                                      25    Hollywood Resort & Casino, and Ethan
                                                            Thomas
                                                      26
                                                           DATED this 9th day of September, 2019.
                                                      27
                                                                                                         An employee of SNELL & WILMER L.L.P.
                                                      28

                                                                                                           -6-
                                                           Case 2:19-cv-00856-GMN-DJA Document 84 Filed 09/09/19 Page 7 of 7



                                                       1                                      INDEX OF EXHIBITS
                                                       2    Exhibit No.     Description                                   No. of Pages
                                                            A               Declaration of Latonia Smith                  2
                                                       3

                                                       4   4849-2176-8611

                                                       5

                                                       6

                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -7-
